Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered. Currently claims 1-2, 4, 6-14, and 16-18 are pending in the application, with claim 7 withdrawn from consideration.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	 The application has been amended as follows:
	
Claim 7 is cancelled.

The above claims directed to a non-elected invention (method claim), where the election was made without traverse and the claims are not eligible for rejoinder are cancelled using Examiner’s Amendment (MPEP 1302.04).

Allowable Subject Matter

	Claims 1-2, 4, 6, 8-14, and 16-18 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Sato (US Patent Application Publication Number 2011/0102497 A1) teaches a colored cotton fiber fabric (para. [0166]) comprising: a cotton fiber fabric; a white pigment adhering to at least one surface of the fiber fabric via a binder resin which is a non-ionic styrene-acrylic self-cross-linkable resin emulsion (para. [0135], and [0140]); and a resin layer that contains a blue pigment (para. [00136], [0142] and [0143J) and which is provided on the white pigment.

Jung (WO 2008/004810 A1) teaches a high-visibility fabric, which is a fabric that is colored and includes, on at least one surface, a colored part that is colored by an application of a fluorescent-pigment-containing resin (by lamination) (para. [0074]) for the production of the fluorescent film, and for the lamination to the textile substrate (para. [0078]), the fluorescent-pigment containing resin being applied to at least an entire outer surface of the colored part (laminated). Jung also teaches that the fluorescent pigment that is contained in the fluorescent/luminescent material having high visibility is used to provide daytime visibility to the fluorescent/luminescent material having high visibility (para. [0031]). Jung also teaches that the fluorescent/luminescent pigment that is contained in the fluorescent/luminescent material having high visibility is used to provide night visibility and afterglow property over a long period of time for the fluorescent/luminescent material having high visibility, and the pigment is a pigment that contains CaSrS, ZnCdS, ZnS, or CaS which is activated by Cu or Bi; (Sr 1-x Mx) Al2 O4 : R, which is an inorganic fluorescent pigment providing high visibility (para. [0032]). 

Casado et al. (EP 3,146,860 A1) teaches the use of testing standard ISO 20471:2013 to test the light fastness of the pigment for a fabric (para. [0008]).  Additionally, Maruyama (US Patent Application Publication Number 2016/0096348 A1) teaches that the thickness of the resin films are adjusted according to the intended purpose for applying pigmented layers on sheets (para. [0035]). Maruyama also teaches that excessive thickness might increase the production cost and the mass of synthetic resin film in itself and the whole sun-blocking multilayered sheet while insufficient thickness might have insufficient light-blocking effect of the resin film on the textile sheet (para. [0035-0036]).

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“wherein the resin layer that contains the color pigment has a thickness greater than a thickness of the white resin layer,”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742